Montgomery County, No. CA 12211. This *702cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Montgomery County to certify its record. Upon consideration of appellants’ motion to continue the stay of the order of March 6, 1991, of the Montgomery County Common Pleas Court granted by the Court of Appeals for Montgomery County pending final disposition by this court, IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective March 28, 1991, for a period of sixty days or until this court’s determination of the motion to certify, whichever occurs first.
IT IS FURTHER ORDERED by the court, sua sponte, effective March 28,1991, that appellants’ memorandum in support of jurisdiction shall be filed no later than April 8, 1991 and appellees’ memorandum in opposition shall be filed no later than May 8, 1991.
Moyer, C.J., Holmes and Resnick, JJ., dissent.